Exhibit 10.1

Great Lakes Dredge & Dock Corporation

$250,000,000

7.375% Senior Notes due 2019

PURCHASE AGREEMENT

January 25, 2011

DEUTSCHE BANK SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Representatives of the several

Initial Purchasers named in Schedule 1 hereto.

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Great Lakes Dredge & Dock Corporation, a Delaware corporation (the “Company”)
and the Company’s subsidiaries listed on Schedule 2 hereto (the “Guarantors”)
hereby confirm their agreement with the several initial purchasers named in
Schedule 1 hereto (the “Initial Purchasers”) for whom you are acting as
representatives (the “Representatives”), as set forth below.

Section 1. The Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchasers $250,000,000
aggregate principal amount of its 7.375% Senior Notes due 2019 (the “Notes”).
The Notes are to be issued under an indenture (the “Indenture”) to be dated as
of January 28, 2011 by and among the Company, the Guarantors and Wells Fargo
Bank, National Association, as Trustee (the “Trustee”).

The payment of principal, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed (the “Guarantees” and, together with the
Notes, the “Securities”) on a senior unsecured basis, jointly and severally, by
the Guarantors.

The Securities will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Securities, the Company and the Guarantors
have prepared a preliminary offering memorandum dated January 18, 2011 (the
“Preliminary Memorandum”) setting forth or including a description of the terms
of the Securities and the



--------------------------------------------------------------------------------

terms of the offering of the Securities, a description of the Company and any
material developments relating to the Company occurring after the date of the
most recent historical financial statements included therein. As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Memorandum, as
supplemented or amended by the written communications listed on Annex A hereto
in the most recent form that has been prepared and delivered by the Company and
the Guarantors to the Initial Purchasers in connection with their solicitation
of offers to purchase Securities at or prior to the time when sales of the
Securities were first made (the “Time of Execution”). Promptly after the Time of
Execution and in any event no later than the second Business Day following the
Time of Execution, the Company and the Guarantors will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Memorandum”), which will consist of the Preliminary Memorandum with such
changes therein as are required to reflect the information contained in the
amendments or supplements listed on Annex A hereto. The Company and the
Guarantors hereby confirm that they have authorized the use of the Pricing
Disclosure Package, the Final Memorandum and the Recorded Road Show (defined
below) in connection with the offer and sale of the Securities by the Initial
Purchasers.

The Initial Purchasers and their direct and indirect transferees of the
Securities will be entitled to the benefits of the Registration Rights
Agreement, to be dated as of January 28, 2011, pursuant to which the Company and
the Guarantors have agreed, among other things, to file a registration statement
(the “Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) registering the Securities or the Exchange Securities (as defined
in the Registration Rights Agreement) under the Act.

Section 2. Representations and Warranties. As of the Time of Execution and at
the Closing Date, the Company and the Guarantors jointly and severally represent
and warrant to and agree with each of the Initial Purchasers as follows
(references in this Section 2 to the “Offering Memorandum” are to (i) the
Pricing Disclosure Package in the case of representations and warranties made as
of the Time of Execution and (ii) both the Pricing Disclosure Package and the
Final Memorandum in the case of representations and warranties made at the
Closing Date):

(a) The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date (as defined in Section 3 below), will
not, and the Final Memorandum as of its date and on the Closing Date will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that none of the
Company or Guarantors makes any representation or warranty as to the information
contained in or omitted from the Pricing Disclosure Package and Final
Memorandum, in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of

 

-2-



--------------------------------------------------------------------------------

the Initial Purchasers through the Representatives specifically for inclusion
therein. Neither the Company nor any of the Guarantors has distributed or
referred to nor will the Company or the Guarantors distribute or refer to any
written communications (as defined in Rule 405 of the Act) that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company, the Guarantors or their agents and representatives
(other than a communication referred to in clauses (i), (ii) and (iv) below) an
“Issuer Written Communication”) other than (i) the Pricing Disclosure Package,
(ii) the Final Memorandum, (iii) the recorded electronic road show made
available to investors (the “Recorded Road Show”), and (iv) any other written
communication approved in writing in advance by the Representative. Any
information in an Issuer Written Communication that is not otherwise included in
the Pricing Disclosure Package and the Final Memorandum does not conflict with
the Pricing Disclosure Package or the Final Memorandum and, each Issuer Written
Communication, when taken together with the Pricing Disclosure Package does not
at the Time of Execution and when taken together with the Final Memorandum at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading provided, however, that none of the Company of the Guarantors makes
any representation of warranty as to the information contained in or omitted
from the Issuer Written Communication, in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchasers through Deutsche Bank Securities Inc. specifically for inclusion
therein.

(b) The Company had the authorized, issued and outstanding capitalization set
forth in the Offering Memorandum under the heading “Capitalization” in the
“Historical” column; all of the subsidiaries of the Company are listed in
Schedule 2 attached hereto (each, a “Subsidiary” and collectively, the
“Subsidiaries”); all of the outstanding shares of capital stock of the Company
and the Subsidiaries have been, and as of the Closing Date will be, duly
authorized and validly issued, are fully paid and nonassessable and were not
issued in violation of any preemptive or similar rights; all of the outstanding
shares of capital stock of the Company and of each of the Subsidiaries will be
free and clear of all liens, encumbrances, equities and claims (except for such
liens, encumbrances, equities and claims as set forth in the Offering
Memorandum) or restrictions on transferability (other than those imposed by the
Act and the securities or “Blue Sky” laws of certain jurisdictions) or voting.
Except as set forth in the Offering Memorandum, there are no (i) options,
warrants or other rights to purchase, (ii) agreements or other obligations to
issue or (iii) other rights to convert any obligation into, or exchange any
securities for, shares of capital stock of or ownership interests in the Company
or any of the Subsidiaries outstanding. Except for the Subsidiaries, and except
for the entities set forth on Schedule 2(b), or as disclosed in the Offering
Memorandum, the Company does not own, directly or indirectly, any shares of
capital stock or any other equity or long-term debt securities or have any
equity interest in any firm, partnership, joint venture or other entity.

 

-3-



--------------------------------------------------------------------------------

(c) Each of the Company and the Subsidiaries is duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation and has all requisite corporate power and authority to own or
lease its properties and conduct its business as now conducted and as described
in the Offering Memorandum; each of the Company and the Subsidiaries is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, be reasonably expected to
have a material adverse effect on the management, business, condition (financial
or otherwise), business prospects or results of operations of the Company and
the Subsidiaries, taken as a whole (any such event, a “Material Adverse
Effect”).

(d) The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes, the Exchange Notes
(as defined in the Registration Rights Agreement) and the Private Exchange Notes
(as defined in the Registration Rights Agreement). The Notes, when issued, will
be in the form contemplated by the Indenture. The Notes, the Exchange Notes and
the Private Exchange Notes have each been duly and validly authorized by the
Company and, when executed by the Company and authenticated by the Trustee in
accordance with the provisions of the Indenture and, in the case of the Notes,
when delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement, will constitute valid and legally binding obligations
of the Company, entitled to the benefits of the Indenture, and enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought (collectively, the “Enforceability Exceptions”).

(e) Each Guarantor has all requisite corporate, partnership, limited liability
company or other organizational power and authority to execute, deliver and
perform each of its obligations under the Guarantees. The Guarantees will be in
the form contemplated by the Indenture. The Guarantees have been duly and
validly authorized by each Guarantor and, when the Guarantees are executed by
each Guarantor and the Notes are duly executed and authenticated by the Trustee,
issued and delivered in accordance with the provisions of the Indenture and paid
for as provided herein and when the Indenture has been duly executed and
delivered will constitute valid and legally binding obligations of each
Guarantor, entitled to the benefits of the Indenture and enforceable against
each Guarantor in accordance with their terms, except that the enforcement
thereof may be subject to the Enforceability Exceptions.

(f) The Company and each Guarantor has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Indenture.
As of the Closing Date, the Indenture meets the requirements for qualification
under the Trust Indenture Act of 1939, as amended (the “TIA”). The Indenture has
been duly and validly authorized by the

 

-4-



--------------------------------------------------------------------------------

Company and each Guarantor and, when executed and delivered by the Company and
each Guarantor (assuming the due authorization, execution and delivery by the
Trustee), will constitute a valid and legally binding agreement of the Company
and each Guarantor, enforceable against the Company and each Guarantor in
accordance with its terms, except that the enforcement thereof may be subject to
the Enforceability Exceptions.

(g) The Company and each Guarantor has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Registration
Rights Agreement. The Registration Rights Agreement has been duly and validly
authorized by the Company and each Guarantor and, when executed and delivered by
the Company and each Guarantor (assuming the due authorization, execution and
delivery by the Initial Purchasers), will constitute a valid and legally binding
agreement of the Company and each Guarantor enforceable against the Company and
each Guarantor in accordance with its terms, except that (A) the enforcement
thereof may be subject to the Enforceability Exceptions and (B) any rights to
indemnity or contribution thereunder may be limited by federal and state
securities laws and public policy considerations.

(h) The Company and each Guarantor has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. This Agreement and the
consummation by the Company and the Guarantors of the transactions contemplated
hereby have been duly and validly authorized by the Company and each Guarantor.
This Agreement has been duly executed and delivered by the Company and each
Guarantor.

(i) No consent, approval, authorization or order of any court or governmental
agency or body, or third party is required for the issuance and sale by the
Company and the Guarantors of the Securities to the Initial Purchasers or the
consummation by the Company and the Guarantors of the other transactions
contemplated hereby, except such as have been obtained and such as may be
required under state securities or “Blue Sky” laws in connection with the
purchase and resale of the Securities by the Initial Purchasers. None of the
Company or the Subsidiaries is (i) in violation of its certificate of
incorporation or bylaws (or similar organizational document), (ii) in breach or
violation of any statute, judgment, decree, order, rule or regulation applicable
to any of them or any of their respective properties or assets, except for any
such breach or violation that would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, or (iii) in breach of or
default under (nor has any event occurred that, with notice or passage of time
or both, would constitute a default under) or in violation of any of the terms
or provisions of any indenture, mortgage, deed of trust, loan agreement, note,
lease, license agreement, contract or other agreement or instrument to which any
of them is a party or to which any of them or their respective properties or
assets is subject (collectively, “Contracts”), except for any such breach,
default, violation or event that would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

(j) The execution, delivery and performance by the Company and each Guarantor of
this Agreement, the Indenture and the Registration Rights Agreement and the
consummation by the Company and the Guarantors of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and sale of the
Securities to the Initial Purchasers) will not conflict with or constitute or
result in a breach of or a default under (or an event that with notice or
passage of time or both would constitute a default under) or violation of any of
(i) the terms or provisions of any Contract, except for any such conflict,
breach, violation, default or event that would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, (ii) the
certificate of incorporation or bylaws (or similar organizational document) of
the Company or any of the Subsidiaries or (iii) (assuming compliance with all
applicable state securities or “Blue Sky” laws and assuming the accuracy of the
representations and warranties of the Initial Purchasers in Section 8 hereof)
any statute, judgment, decree, order, rule or regulation applicable to the
Company or any of the Subsidiaries or any of their respective properties or
assets, except for any such conflict, breach or violation that would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

(k) (i) The audited consolidated financial statements (including the notes
thereto) of the Company and the Subsidiaries included in the Offering Memorandum
present fairly in all material respects the financial position, results of
operations, cash flows and changes in stockholders’ equity of the Company and
the Subsidiaries at the dates and for the periods to which they relate and;
since the date of the latest of such financial statements, there has been no
change nor any development or event which, individually or in the aggregate, has
had or would be reasonably expected to have a Material Adverse Effect; such
financial statements have been prepared in accordance with generally accepted
accounting principles in the U.S. applied on a consistent basis, except as
otherwise stated therein. The summary and selected financial and statistical
data in the Offering Memorandum present fairly in all material respects the
information shown therein and have been prepared and compiled on a basis
consistent with that of the audited consolidated financial statements included
therein, except as otherwise stated therein. Deloitte & Touche, LLP (the
“Independent Accountants”) is an independent registered public accounting firm
within the meaning of the Act and the rules and regulations promulgated
thereunder.

(l) There is not pending or, to the knowledge of the Company or any Guarantor,
threatened any action, suit, proceeding, inquiry or investigation to which the
Company or any of the Subsidiaries is a party, or to which the property or
assets of the Company or any of the Subsidiaries are subject, before or brought
by any court, arbitrator or governmental agency or body that, if determined
adversely to the Company or any of the Subsidiaries, would, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the issuance or sale of the Securities to be sold hereunder or the consummation
of the other transactions described in the Offering Memorandum.

 

-6-



--------------------------------------------------------------------------------

(m) Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all of the appropriate federal, state,
local and other governmental authorities, all of the appropriate self-regulatory
organizations and all courts and other tribunals, presently required or
necessary to own or lease, as the case may be, and to operate its respective
properties and to carry on its respective businesses as currently conducted as
set forth in the Offering Memorandum (“Permits”), except where the failure to
obtain such Permits would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; each of the Company and the
Subsidiaries has fulfilled and performed all of its obligations with respect to
such Permits and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
material impairment of the rights of the holder of any such Permit; and none of
the Company or the Subsidiaries has received any notice of any proceeding
relating to the revocation or modification of any such Permit, except as
described in the Offering Memorandum and except where such revocation or
modification would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect.

(n) Since the date of the most recent financial statements appearing in the
Offering Memorandum, except as described therein, (i) none of the Company or the
Subsidiaries has incurred any liabilities or obligations, direct or contingent,
or entered into or agreed to enter into any transactions or contracts (written
or oral) not in the ordinary course of business, which liabilities, obligations,
transactions or contracts would, individually or in the aggregate, be material
to the management, business, condition (financial or otherwise), business
prospects or results of operations of the Company and its Subsidiaries, taken as
a whole, (ii) none of the Company or the Subsidiaries has purchased any of its
outstanding capital stock, nor declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock (other than with respect to any of
such Subsidiaries, the purchase of, or dividend or distribution on, capital
stock owned by the Company) and (iii) there shall not have been any material
change in the capital stock or long-term indebtedness of the Company or the
Subsidiaries.

(o) The Company and each of the Subsidiaries has timely filed all necessary
federal, state, local and foreign tax returns (or has duly requested and
received extensions thereof) and timely paid all of its taxes (including in its
capacity as a withholding agent), shown as due on such tax returns, except where
the failure to so file such returns or pay such taxes would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect, and
other than matters that the Company or any Subsidiary is contesting in good
faith and for which the Company or such Subsidiary has provided adequate
reserves, there is no tax audit, deficiency, assessment or other claim or
proceeding with respect to the Company or any of the Subsidiaries that would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-7-



--------------------------------------------------------------------------------

(p) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that the Company and the Subsidiaries
believe to be reliable and accurate.

(q) None of the Company, the Subsidiaries or any agent acting on their behalf
has taken or will take any action that might cause this Agreement or the sale of
the Securities to violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System, in each case as in effect, or as the same may hereafter
be in effect, on the Closing Date.

(r) Each of the Company and the Subsidiaries has good and marketable title to
all real property and good title to all personal property described in the
Offering Memorandum as being owned by it and good and marketable title to a
leasehold estate in the real and personal property described in the Offering
Memorandum as being leased by it free and clear of all liens, charges,
encumbrances or restrictions, except as described in the Offering Memorandum or
to the extent the failure to have such title or the existence of such liens,
charges, encumbrances or restrictions would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect. All leases,
contracts and agreements to which the Company or any of the Subsidiaries is a
party or by which any of them is bound are valid and enforceable against the
Company or such Subsidiary, and are valid and enforceable against the other
party or parties thereto and are in full force and effect with only such
exceptions as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

(s) The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how necessary to conduct the businesses currently operated by them as
described in the Offering Memorandum, and none of the Company or the
Subsidiaries has received any notice of infringement of or conflict with (or
knows of any such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights
or know-how that, if such assertion of infringement or conflict were sustained,
would be reasonably expected to have a Material Adverse Effect.

(t) There are no legal or governmental proceedings involving or affecting the
Company or any Subsidiary or any of their respective properties or assets that
would be required to be described in a prospectus pursuant to the Act that are
not described in the Offering Memorandum, nor are there any material contracts
or other documents that would be required to be described in a prospectus
pursuant to the Act that are not described in the Offering Memorandum.

(u) Except as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect (A) each of the Company and the
Subsidiaries is in compliance with and has not received any notice of any
liability under applicable Environmental Laws (as defined below), (B) each of
the Company and the Subsidiaries has made all

 

-8-



--------------------------------------------------------------------------------

filings and provided all notices required under any applicable Environmental
Law, and has and is in compliance with all Permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the knowledge of the Company or any of the
Subsidiaries, threatened against the Company or any of the Subsidiaries under
any Environmental Law, (D) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company or any of the
Subsidiaries, (E) none of the Company or the Subsidiaries has received notice
that it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any comparable state law and (F) no property or facility
of the Company or any of the Subsidiaries is (i) listed or, to the knowledge of
the Company or any of its Subsidiaries, or proposed for listing on the National
Priorities List under CERCLA or is (ii) listed in the Comprehensive
Environmental Response, Compensation, Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority.

For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, in each case, relating to pollution or protection of public or
employee health and safety or the environment, including, without limitation,
laws relating to (i) emissions, discharges, releases or threatened releases of
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and above ground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.

(v) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries that is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened.

(w) Each of the Company and the Subsidiaries carries insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties.

(x) None of the Company or the Subsidiaries has any material liability for any
prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which the Company or any of the Subsidiaries makes or ever
has made a contribution and in which any employee of

 

-9-



--------------------------------------------------------------------------------

the Company or of any Subsidiary is or has ever been a participant. With respect
to such plans, the Company and each Subsidiary is in compliance in all material
respects with all applicable provisions of ERISA.

(y) Each of the Company and the Subsidiaries (i) makes and keeps accurate books
and records and (ii) maintains internal accounting controls that provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization and (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals. The Company and the
Subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
management to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.

(z) The Company and the Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by the Company
in reports that it files or submits under the Exchange Act is accumulated and
communicated to management of the Company and its Subsidiaries, including their
respective principal executive officers and principal financial officers, as
appropriate to allow timely decisions regarding required disclosure. The Company
and the Subsidiaries have carried out evaluations, with the participation of
management, of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(aa) None of the Company or the Subsidiaries will be, after giving effect to the
offer and sale of the Securities and the application of the proceeds thereof as
described in the Offering Memorandum, an “investment company” or “promoter” or
“principal underwriter” for an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.

(bb) The Securities, the Indenture and the Registration Rights Agreement will
conform in all material respects to the descriptions thereof in the Offering
Memorandum.

(cc) No holder of securities of the Company or any Subsidiary will be entitled
to have such securities registered under the registration statements required to
be filed by the Company pursuant to the Registration Rights Agreement other than
as expressly permitted thereby.

(dd) Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of each
of the

 

-10-



--------------------------------------------------------------------------------

Company and the Subsidiaries (each on a consolidated basis) will exceed the sum
of its stated liabilities and identified contingent liabilities; none of the
Company or the Subsidiaries (each on a consolidated basis) is, nor will any of
the Company or the Subsidiaries (each on a consolidated basis) be, after giving
effect to the execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby, (a) left with unreasonably
small capital with which to carry on its business as it is proposed to be
conducted, (b) unable to pay its debts (contingent or otherwise) as they mature
or (c) otherwise insolvent.

(ee) None of the Company, the Subsidiaries or any of their respective Affiliates
(as defined in Rule 501(b) of Regulation D under the Act) has directly, or
through any agent, (i) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Act) that
is or could be integrated with the sale of the Securities in a manner that would
require the registration under the Act of the Securities or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Securities or
in any manner involving a public offering within the meaning of Section 4(2) of
the Act. Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Initial Purchasers or in
connection with the initial resale thereof, in each case, in the manner
contemplated by this Agreement to register any of the Securities under the Act
or to qualify the Indenture under the TIA.

(ff) No securities of the Company or any Subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Securities and listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system.

(gg) None of the Company or the Subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Notes.

(hh) None of the Company, the Subsidiaries, any of their respective Affiliates
or any person acting on its or their behalf (other than the Initial Purchasers)
has engaged in any directed selling efforts (as that term is defined in
Regulation S under the Act (“Regulation S”)) with respect to the Securities; the
Company, the Subsidiaries and their respective Affiliates and any person acting
on its or their behalf (other than the Initial Purchasers) have complied with
the offering restrictions requirement of Regulation S.

(ii) Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Company and each of the Guarantors, any director, officer, agent, employee
or other person associated with or acting on behalf of the Company or any of its
Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any

 

-11-



--------------------------------------------------------------------------------

foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

(jj) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(kk) Neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or controlled affiliate of
the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering contemplated hereby, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

Any certificate signed by any officer of the Company or any Subsidiary and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers
shall be deemed a joint and several representation and warranty by the Company
and each of the Guarantors to each Initial Purchaser as to the matters covered
thereby.

Section 3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Initial Purchasers, and the Initial Purchasers, acting
severally and not jointly, agree to purchase the Securities in the respective
amounts set forth on Schedule 1 hereto from the Company at 98.000% of their
principal amount. One or more certificates in definitive form for the Securities
that the Initial Purchasers have agreed to purchase hereunder, and in such
denomination or denominations and registered in such name or names as the
Representatives request upon notice to the Company at least 36 hours prior to
the Closing Date, shall be delivered by or on behalf of the Company and the
Guarantors to the Representatives, against payment by or on behalf of the
Initial Purchasers of the purchase price therefor by wire transfer (same day
funds), to such account or accounts as the Company shall specify prior to the
Closing Date, or by such means as the parties hereto shall agree prior to the
Closing Date. Such delivery of and payment for the Securities shall be made at
the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York
at 10:00 A.M., New York time, on January 28, 2011, or

 

-12-



--------------------------------------------------------------------------------

at such other place, time or date as the Representatives, on the one hand, and
the Company, on the other hand, may agree upon, such time and date of delivery
against payment being herein referred to as the “Closing Date.” The Company and
the Guarantors will make such certificate or certificates for the Securities
available for checking and packaging by the Representatives at the offices of
Deutsche Bank Securities Inc. in New York, New York, or at such other place as
Deutsche Bank Securities Inc. may designate, at least 24 hours prior to the
Closing Date.

Section 4. Offering by the Initial Purchasers.

(a) The Initial Purchasers propose to make an offering of the Securities at the
price and upon the terms set forth in the Pricing Disclosure Package and the
Final Memorandum as soon as practicable after this Agreement is entered into and
as in the judgment of the Initial Purchasers is advisable.

(b) Each Initial Purchaser hereby represents and agrees that it has not used and
will not use, authorize the use of, refer to, or participate in the planning of
the use of, any written communication (as such term is defined Rule 405) that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package and the Final
Memorandum, (ii) any written communication listed on Annex A or prepared
pursuant to Section 5(c) below (including any electronic road show), (iii) any
written communication prepared by such Initial Purchaser and approved in advance
by the Company or (iv) any written communication that (A) contains only
(x) information describing the preliminary terms of the Securities or their
offering or (y) information that describes the final terms of the Securities or
their offering and that is included in or is subsequently included in the Final
Memorandum, including by means of a pricing term sheet in the form of Annex A
hereto, or (B) does not contain any material information about the Company or
any Guarantor or their securities that was provided by or on behalf of the
Company or any Guarantor that was not included in the Pricing Disclosure Package
or the Final Memorandum.

Section 5. Covenants of the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, covenant and agree with each of the Initial
Purchasers as follows:

(a) Until the later of (i) the completion of the distribution of the Securities
by the Initial Purchasers and (ii) the Closing Date, the Company will not amend
or supplement the Pricing Disclosure Package and the Final Memorandum or
otherwise distribute or refer to any written communication (as defined under
Rule 405 of the Act) that constitutes an offer to sell or a solicitation of an
offer to buy the Securities (other than the Pricing Disclosure Package, the
Recorded Road Show and the Final Memorandum) or file any report with the
Commission under the Exchange Act unless the Initial Purchasers shall previously
have been advised and furnished a copy for a reasonable period of time prior to
the proposed amendment, supplement or report and as to which the Initial
Purchasers shall have given their consent

 

-13-



--------------------------------------------------------------------------------

(such consent not to be unreasonably withheld, conditioned or delayed). The
Company will promptly, upon the reasonable request of the Initial Purchasers or
counsel for the Initial Purchasers, make any amendments or supplements to the
Pricing Disclosure Package and the Final Memorandum that may be necessary or
advisable in connection with the resale of the Securities by the Initial
Purchasers.

(b) The Company and the Guarantors will cooperate with the Initial Purchasers in
arranging for the qualification of the Securities for offering and sale under
the securities or “Blue Sky” laws of which jurisdictions as the Initial
Purchasers may designate and will continue such qualifications in effect for as
long as may be necessary to complete the resale of the Securities and the
Guarantees; provided, however, that in connection therewith, none of the Company
and the Guarantors shall be required to qualify as a foreign corporation or to
execute a general consent to service of process in any jurisdiction or subject
itself to taxation in excess of a nominal dollar amount in any such jurisdiction
where it is not then so subject.

(c) (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Securities or the Private Exchange Notes, any event occurs or
information becomes known as a result of which the Pricing Disclosure Package
and the Final Memorandum as then amended or supplemented would include any
untrue statement of a material fact, or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if for any other reason it is necessary at
any time to amend or supplement the Pricing Disclosure Package and the Final
Memorandum to comply with applicable law, the Company will promptly notify the
Initial Purchasers thereof and will prepare, at the expense of the Company, an
amendment or supplement to the Pricing Disclosure Package and the Final
Memorandum that corrects such statement or omission or effects such compliance
and (2) if at any time prior to the Closing Date (i) any event shall occur or
condition shall exist as a result of which any of the Pricing Disclosure Package
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or any Issuer Written Communication would conflict with the
Pricing Disclosure Package as then amended or supplemented, or (ii) it is
necessary to amend or supplement any of the Pricing Disclosure Package so that
any of the Pricing Disclosure Package or any Issuer Written Communication will
comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (a) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Pricing
Disclosure Package or any Issuer Written Communication (it being understood that
any such amendments or supplements may take the form of an amended or
supplemented Final Memorandum) as may be necessary so that the statements in any
of the Pricing Disclosure Package as so amended or supplemented will not, in
light of the circumstances under which they were made, be misleading or so that
any Issuer Written Communication will not conflict with the Pricing Disclosure
Package or so that the Pricing Disclosure Package or any Issuer Written
Communication as so amended or supplemented will comply with law.

 

-14-



--------------------------------------------------------------------------------

(d) The Company will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Representative may reasonably request.

(e) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum.

(f) For so long as any of the Securities remain outstanding, the Company will
furnish to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of the Securities and, upon request, copies of any reports or financial
statements furnished to or filed by the Company with the Commission or any
national securities exchange on which any class of securities of the Company may
be listed.

(g) Prior to the Closing Date, the Company will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Company for any period subsequent to the period
covered by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum.

(h) None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Securities in
a manner which would require the registration under the Act of the Securities.

(i) The Company and the Guarantors will not, and will not permit any of the
Subsidiaries or their respective Affiliates or persons acting on their behalf
to, engage in any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Act) in connection with the offering of
the Securities or in any manner involving a public offering within the meaning
of Section 4(2) of the Act.

(j) For so long as any of the Securities remain outstanding, the Company will
make available at its expense, upon request, to any holder of such Securities
and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Act, unless the Company is then subject to Section 13
or 15(d) of the Exchange Act.

(k) The Company will use its commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through The Depository
Trust Company.

 

-15-



--------------------------------------------------------------------------------

(l) During the period beginning on the date hereof and continuing to the date
that is 180 days after the Closing Date, without the prior written consent of
Deutsche Bank Securities Inc. the Company and the Guarantors will not offer,
sell, contract to sell or otherwise dispose of, except as provided hereunder,
any securities of any of the Company and the Guarantors (or guaranteed by any of
the Company and the Guarantors) that are substantially similar to the
Securities.

(m) In connection with Securities offered and sold in an off shore transaction
(as defined in Regulation S) the Company and the Guarantors will not register
any transfer of such Securities not made in accordance with the provisions of
Regulation S and will not, except in accordance with the provisions of
Regulation S, if applicable, issue any such Securities (including any related
Guarantees) in the form of definitive securities.

(n) None of the Company and the Guarantors or any of their Affiliates will
engage in any directed selling efforts (as that term is defined in Regulation S)
with respect to the Securities.

(o) For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Securities are acquired by the
Company and the Guarantors or any of their Affiliates, none of the Company and
the Guarantors or any of their Affiliates will sell any such Securities.

(p) The Company shall apply the net proceeds from the sale of the Securities
sold by it in the manner described under the caption “Use of Proceeds” in the
Pricing Disclosure Package.

Section 6. Expenses. The Company and the Guarantors, jointly and severally,
agree to pay all costs and expenses incident to the performance of its
obligations under this Agreement, whether or not the transactions contemplated
herein are consummated or this Agreement is terminated pursuant to Section 11
hereof, including all costs and expenses incident to (i) the printing, word
processing or other production of documents with respect to the transactions
contemplated hereby, including any costs of printing the Pricing Disclosure
Package and the Final Memorandum and any amendment or supplement thereto, and
any “Blue Sky” memoranda, (ii) all reasonable arrangements relating to the
delivery to the Initial Purchasers of copies of the foregoing documents,
(iii) the fees and disbursements of the counsel, the accountants and any other
experts or advisors retained by the Company and the Guarantors, (iv) preparation
(including printing), issuance and delivery to the Initial Purchasers of the
Securities, (v) the qualification of the Securities under state securities and
“Blue Sky” laws, including filing fees and reasonable fees and disbursements of
counsel for the Initial Purchasers relating thereto, (vi) expenses incurred by
the Company and the Guarantors in connection with the “roadshow” and any other
meetings with prospective investors in the Securities, (vii) fees and expenses
of the Trustee including reasonable fees and expenses of counsel, (viii) any
fees charged by investment rating agencies for the rating of the Securities,

 

-16-



--------------------------------------------------------------------------------

(ix) the cost of any advertising approved by the Initial Purchasers and the
Company in connection with the Securities, and (x) the performance by the
Company and the Guarantors of their respective obligations hereunder. If the
sale of the Securities provided for herein is not consummated because any
condition to the obligations of the Initial Purchasers set forth in Section 7
hereof is not satisfied, because this Agreement is terminated or because of any
failure, refusal or inability on the part of the Company or the Guarantors to
perform all obligations and satisfy all conditions on their part to be performed
or satisfied hereunder (other than solely by reason of a default by the Initial
Purchasers of their obligations hereunder after all conditions hereunder have
been satisfied in accordance herewith), the Company and the Guarantors jointly
and severally agree to promptly reimburse the Initial Purchasers upon demand for
all out-of-pocket expenses (including reasonable fees, disbursements and charges
of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers) that shall
have been reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and sale of the Securities.

Section 7. Conditions of the Initial Purchasers’ Obligations. The obligation of
the Initial Purchasers to purchase and pay for the Securities shall, in their
sole discretion, be subject to the satisfaction or waiver of the following
conditions on or prior to the Closing Date:

(a) On the Closing Date, the Initial Purchasers shall have received the opinion
and negative assurance letter, dated as of the Closing Date and addressed to the
Initial Purchasers, of (i) Neal Gerber & Eisenberg LLP, counsel for the Company,
in form and substance reasonably satisfactory to counsel for the Initial
Purchasers, and substantially as set forth in Annex B and (ii) Winston & Strawn
LLP, counsel for the Company, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers, and substantially as set forth in Annex C.

(b) On the Closing Date, the Initial Purchasers shall have received the opinion,
in form and substance satisfactory to the Initial Purchasers, dated as of the
Closing Date and addressed to the Initial Purchasers, of Cahill Gordon & Reindel
LLP, counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Cahill Gordon &
Reindel LLP shall have received and may rely upon such certificates and other
documents and information as it may reasonably request to pass upon such
matters.

(c) On the date hereof, the Initial Purchasers shall have received from the
Independent Accountants a comfort letter dated the date hereof, in form and
substance satisfactory to counsel for the Initial Purchasers with respect to the
audited and any unaudited financial information in the Pricing Disclosure
Package. On the Closing Date, the Initial Purchasers shall have received from
the Independent Accountants a comfort letter dated the Closing Date, in form and
substance satisfactory to counsel for the Initial Purchasers, which shall refer
to the comfort letter dated the date hereof and reaffirm or update as of a more
recent date, the information stated in the comfort letter dated the date hereof
and similarly address the audited and any unaudited financial information in the
Final Memorandum.

 

-17-



--------------------------------------------------------------------------------

(d) The representations and warranties of the Company and the Guarantors
contained in this Agreement shall be true and correct, in all material respects,
on and as of the Time of Execution and on and as of the Closing Date as if made
on and as of the Closing Date; provided, that each such representation or
warranty that contains a materiality qualification in the text of such
representation or warranty shall be true and correct in all respects; the
statements of the Company’s and the Guarantors’ officers made pursuant to any
certificate delivered in accordance with the provisions hereof shall be true and
correct, in all material respects, on and as of the date made and on and as of
the Closing Date; the Company and the Guarantors shall have performed all
covenants and agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date; and, except as
described in the Pricing Disclosure Package and the Final Memorandum (exclusive
of any amendment or supplement thereto after the date hereof), subsequent to the
date of the most recent financial statements in such Pricing Disclosure Package
and the Final Memorandum, there shall have been no event or development, and no
information shall have become known, that, individually or in the aggregate, has
or would be reasonably expected to have a Material Adverse Effect.

(e) The sale of the Securities hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

(f) Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), none of the Company or any of the
Subsidiaries shall have sustained any loss or interference with respect to its
business or properties from fire, flood, hurricane, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute, slow
down or work stoppage or from any legal or governmental proceeding, order or
decree, which loss or interference, individually or in the aggregate, has or
would be reasonably expected to have a Material Adverse Effect.

(g) The Representative shall have received a certificate from the Company and
each Guarantor, dated the Closing Date, signed on behalf of the Company or such
Guarantor by its (i) Chief Executive Officer, President or any Senior Vice
President or executive officer performing similar functions with respect to such
Guarantor and (ii) the Chief Financial Officer or executive officer performing
similar functions with respect to such Guarantor, to the effect that:

(i) the representations and warranties of the Company or such Guarantor
contained in this Agreement are true and correct, in all material respects, on
and as of the Time of Execution and on and as of the Closing Date; provided,
that each such representation or warranty that contains a materiality
qualification

 

-18-



--------------------------------------------------------------------------------

in the text of such representation or warranty shall be true and correct in all
respects, and the Company or such Guarantor have performed all covenants and
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date;

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known to the Company or such Guarantor, that, individually or in the aggregate,
has or would be reasonably expected to have a Material Adverse Effect; and

(iii) the sale of the Securities hereunder has not been enjoined (temporarily or
permanently).

(h) On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreement and the Indenture executed by the Company, the
Guarantors and the Trustee and such agreement shall be in full force and effect
at all times from and after the Closing Date.

(i) The Notes shall be eligible for clearance and settlement through The
Depository Trust Company.

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Company and the Subsidiaries as
they shall have heretofore reasonably requested from the Company.

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the
Representative and counsel for the Initial Purchasers. The Company and the
Guarantors shall furnish to the Representative such conformed copies of such
documents, opinions, certificates, letters, schedules and instruments in such
quantities as the Representative shall reasonably request.

Section 8. Offering of Notes; Restrictions on Transfer. (a) Each of the Initial
Purchasers agrees with the Company and the Guarantors (as to itself only) that
(i) it has not and will not solicit offers for, or offer or sell, the Securities
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) or in any manner involving a public offering
within the meaning of Section 4(2) of the Act; and (ii) it has and will solicit
offers for the Securities only from, and will offer the Securities only to
(A) in the case of offers inside the United States, persons whom the Initial
Purchasers reasonably

 

-19-



--------------------------------------------------------------------------------

believe to be QIBs or, if any such person is buying for one or more
institutional accounts for which such person is acting as fiduciary or agent,
only when such person has represented to the Initial Purchasers that each such
account is a QIB, to whom notice has been given that such sale or delivery is
being made in reliance on Rule 144A, and, in each case, in transactions under
Rule 144A and (B) in the case of offers outside the United States, to persons
other than U.S. persons (“non-U.S. purchasers,” which term shall include dealers
or other professional fiduciaries in the United States acting on a discretionary
basis for non-U.S. beneficial owners (other than an estate or trust)); provided,
however, that, in the case of this clause (B), in purchasing such Securities
such persons are deemed to have represented and agreed as provided under the
caption “Transfer Restrictions” contained in the Pricing Disclosure Package and
the Final Memorandum.

(a) Each of the Initial Purchasers represents and warrants (as to itself only)
with respect to offers and sales outside the United States that (i) it has and
will comply with all applicable laws and regulations in each jurisdiction in
which it acquires, offers, sells or delivers Securities or has in its possession
or distributes any Pricing Disclosure Package or Final Memorandum or any such
other material, in all cases at its own expense; (ii) the Securities have not
been and will not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Regulation S under
the Act or pursuant to an exemption from the registration requirements of the
Act; and (iii) it has offered the Securities and will offer and sell the
Securities (A) as part of its distribution at any time and (B) otherwise until
40 days after the later of the commencement of the offering and the Closing
Date, only in accordance with Rule 903 of Regulation S and, accordingly, neither
it nor any persons acting on its behalf have engaged or will engage in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Securities, and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S.

(b) Each Initial Purchaser, severally and not jointly represents and warrants
and agrees with the Company and the Guarantors that:

(i) in relation to each Member State (each, a “Relevant Member State”) of the
European Economic Area which has implemented Directive 2003/71/EC (and
amendments thereto, including the Directive 2010/73/EU, to the extent
implemented in the Relevant Member State (the “2010 PD Amending Directive”))
including any relevant implementing measure in each Relevant Member State (the
“Prospectus Directive”), with effect from and including the date on which the
Prospectus Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of Securities
to the public which are the subject of the offering contemplated by the Pricing
Disclosure Package and the Final Memorandum to the public in that Relevant
Member State other than: (a) to any legal entity which is a qualified investor
as defined in the Prospectus Directive; (b) to fewer than 100 or, if the
Relevant Member State has implemented the relevant provision of the 2010 PD
Amending Directive, 150, natural or legal persons (other than qualified

 

-20-



--------------------------------------------------------------------------------

investors as defined in the Prospectus Directive), as permitted under the
Prospectus Directive, subject to obtaining the prior consent of the relevant
dealer or dealers nominated by the Company for any such offer; or (c) in any
other circumstances falling within Article 3(2) of the Prospectus Directive,
provided that no such offer of Securities shall require the Company or any
Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive. For the purposes of this provision, the expression an
“offer of Securities to the public” in relation to any Securities in any
Relevant Member State means the communication in any form and by any means of
sufficient information on the terms of the offer and the Securities to be
offered so as to enable an investor to decide to purchase or subscribe the
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State,

(ii) it is a person whose ordinary activities involve it in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
its business and (ii) it has not offered or sold and will not offer or sell the
Securities other than to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or as
agent) for the purposes of their businesses or who it is reasonable to expect
will acquire, hold, manage or dispose of investments (as principal or agent) for
the purposes of their businesses where the issue of the Securities would
otherwise constitute a contravention of Section 19 of the FSMA (as defined
below) by the Company;

(iii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”) received by it in connection with the issue
or sale of the Securities in circumstances in which Section 21(1) of the FSMA
does not apply to the Company or the Guarantors;

(iv) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom; and

(v) it has not, directly or indirectly, offered or sold and will not, directly
or indirectly, offer or sell in the Netherlands any Securities with a
denomination of less than €50,000 (or its other currency equivalent) other than
to persons who trade or invest in securities in the conduct of a profession or
business (which includes banks, stockbrokers, insurance companies, pension
funds, other institutional investors and finance companies and treasury
departments of large enterprises) unless one of the other exemptions from or
exceptions to the prohibition contained in article 3 of the Dutch Securities
Transactions Supervision Act 1995 (Wet toezicht effectenverkeer 1995) is
applicable and the conditions attached to such exemption or exception are
complied with.

 

-21-



--------------------------------------------------------------------------------

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

Section 9. Indemnification and Contribution. (b) The Company and the Guarantors
jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors, officers and employees, and each person,
if any, who controls any Initial Purchaser within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which any Initial Purchaser, affiliate, director, officer and
employee, or such controlling person may become subject under the Act, the
Exchange Act or otherwise, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon the
following:

(i) any untrue statement or alleged untrue statement made by the Company or any
of its Subsidiaries in Section 2 hereof;

(ii) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or

(iii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading;

and will reimburse, as incurred, the Initial Purchasers and each such affiliate,
director, officer or employee and each such controlling person for any legal or
other expenses reasonably incurred by the Initial Purchasers and each such
affiliate, director, officer or employee or such controlling person in
connection with investigating, defending against or appearing as a third-party
witness in connection with any such loss, claim, damage, liability or action;
provided, however, that the Company and the Guarantors will not be liable in any
such case to the extent that any such loss, claim, damage, or liability arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in the Pricing Disclosure Package, any Issuer
Written Communication or Final Memorandum or any amendment or supplement thereto
in reliance upon and in conformity with written information concerning the
Initial Purchasers furnished to the Company and the Guarantors by the Initial
Purchasers through the Representative specifically for use therein. The
indemnity provided for in this Section 9 will be in addition to any liability
that the Company and the Guarantors may otherwise have to the indemnified
parties. The Company shall not be liable under this Section 9 for any settlement
of any claim or action effected without its prior written consent, which shall
not be unreasonably withheld.

 

-22-



--------------------------------------------------------------------------------

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company and the Guarantors, their respective directors,
officers and each person, if any, who controls the Company or any Guarantor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
against any losses, claims, damages or liabilities to which the Company or any
Guarantor or any such director, officer or controlling person may become subject
under the Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto, or (ii) the omission or
the alleged omission to state therein a material fact required to be stated in
the Pricing Disclosure Package, any Issuer Written Communication or Final
Memorandum or any amendment or supplement thereto, or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information concerning such Initial Purchaser, furnished to the Company by the
Initial Purchasers through the Representative specifically for use therein; and
subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any legal or other expenses reasonably incurred by the
Company or any Guarantor or any such director, officer or controlling person in
connection with investigating or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action in
respect thereof. The indemnity provided for in this Section 9 will be in
addition to any liability that the Initial Purchasers may otherwise have to the
indemnified parties. The Initial Purchasers shall not be liable under this
Section 9 for any settlement of any claim or action effected without their
consent, which shall not be unreasonably withheld.

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that

 

-23-



--------------------------------------------------------------------------------

there may be one or more legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, or (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after receipt by the indemnifying
party of notice of the institution of such action, then, in each such case, the
indemnifying party shall not have the right to direct the defense of such action
on behalf of such indemnified party or parties and such indemnified party or
parties shall have the right to select separate counsel to defend such action on
behalf of such indemnified party or parties. After notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
and approval by such indemnified party of counsel appointed to defend such
action, the indemnifying party will not be liable to such indemnified party
under this Section 9 for any legal or other expenses, other than reasonable
costs of investigation, subsequently incurred by such indemnified party in
connection with the defense thereof, unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that in connection with such
action the indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to local counsel) in any one action or
separate but substantially similar actions in the same jurisdiction arising out
of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of paragraph (a) of this Section 9 or the Company and the
Guarantors in the case of paragraph (b) of this Section 9, representing the
indemnified parties under such paragraph (a) or paragraph (b), as the case may
be, who are parties to such action or actions) or (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party. All fees and expenses reimbursed pursuant
to this paragraph (c) shall be reimbursed as they are incurred. After such
notice from the indemnifying party to such indemnified party, the indemnifying
party will not be liable for the costs and expenses of any settlement of such
action effected by such indemnified party without the prior written consent of
the indemnifying party (which consent shall not be unreasonably withheld,
conditioned or delayed), unless such indemnified party waived in writing its
rights under this Section 9, in which case the indemnified party may effect such
a settlement without such consent. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement or
compromise of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party, or indemnity could have been
sought hereunder by any indemnified party, unless such settlement (A) includes
an unconditional written release of the indemnified party, in form and substance
reasonably satisfactory to the indemnified party, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall

 

-24-



--------------------------------------------------------------------------------

contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect (i) the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the offering of the Securities or (ii) if
the allocation provided by the foregoing clause (i) is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions or alleged statements
or omissions that resulted in such losses, claims, damages or liabilities (or
actions in respect thereof). The relative benefits received by the Company and
the Guarantors on the one hand and any Initial Purchaser on the other shall be
deemed to be in the same proportion as the total proceeds from the offering
(before deducting expenses) received by the Company and the Guarantors bear to
the total discounts and commissions received by such Initial Purchaser. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by any of the Company and the Guarantors on the one hand, or such
Initial Purchaser on the other, the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission
or alleged statement or omission, and any other equitable considerations
appropriate in the circumstances. The Company, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this paragraph (d).
Notwithstanding any other provision of this paragraph (d), no Initial Purchaser
shall be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact, and no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company or any Guarantor, each
officer of the Company or any Guarantor and each person, if any, who controls
the Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, shall have the same rights to contribution as the Company and the
Guarantors.

(e) The Initial Purchasers’ obligations pursuant to this Section 9 are several,
and not joint, in proportion to their respective commitments as set forth
opposite their names in Schedule 1.

Section 10. Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company and the
Guarantors,

 

-25-



--------------------------------------------------------------------------------

their officers and the Initial Purchasers set forth in this Agreement or made by
or on behalf of them pursuant to this Agreement shall remain in full force and
effect, regardless of (i) any investigation made by or on behalf of the Company
or any Guarantor, any of their respective officers or directors, the Initial
Purchasers or any controlling person referred to in Section 9 hereof and
(ii) delivery of and payment for the Securities. The respective agreements,
covenants, indemnities and other statements set forth in Sections 6, 9, 10 and
15 hereof shall remain in full force and effect, regardless of any termination
or cancellation of this Agreement.

Section 11. Termination. (c) This Agreement may be terminated in the sole
discretion of the Initial Purchasers by notice to the Company given prior to the
Closing Date in the event that the Company and the Guarantors shall have failed,
refused or been unable to perform all obligations and satisfy all conditions on
its part to be performed or satisfied hereunder at or prior thereto or, if at or
prior to the Closing Date,

(i) any of the Company or the Subsidiaries shall have sustained any loss or
interference with respect to its businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute, slow down or work stoppage or any legal or
governmental proceeding, which loss or interference, in the sole judgment of the
Initial Purchasers, has had or has a Material Adverse Effect, or there shall
have been, in the sole judgment of the Initial Purchasers, any event or
development that, individually or in the aggregate, has or could be reasonably
likely to have a Material Adverse Effect (including without limitation a change
in control of the Company or the Subsidiaries), except in each case as described
in the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto);

(ii) trading in securities of the Company or in securities generally on the New
York Stock Exchange or the NASDAQ National Market shall have been suspended or
materially limited or minimum or maximum prices shall have been established on
any such exchange or market;

(iii) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;

(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, or (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency, or (C) any material change in
the financial markets of the United States which, in the case of (A), (B) or
(C) above and in the sole judgment of the Representative, makes it impracticable
or inadvisable to proceed with the offering or the delivery of the Securities as
contemplated by the Pricing Disclosure Package and the Final Memorandum; or

 

-26-



--------------------------------------------------------------------------------

(v) any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization or any such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its ratings of any securities of the Company (other
than an announcement with positive implications of a possible upgrading).

(b) Termination of this Agreement pursuant to this Section 11 shall be without
liability of any party to any other party except as provided in Section 10
hereof.

Section 12. Information Supplied by the Initial Purchasers. The statements set
forth in the third sentence of the seventh paragraph and the eighth paragraph
under the heading “Private Placement” in the Preliminary Memorandum and the
Final Memorandum (to the extent such statements relate to the Initial
Purchasers) constitute the only information furnished by the Initial Purchasers
to the Company and the Guarantors for the purposes of Sections 2(a) and 9
hereof.

Section 13. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail on the Closing Date to purchase the Notes
which it or they are obligated to purchase under this Agreement (the “Defaulted
Securities”), the Representative shall have the right, within 24 hours
thereafter, to make arrangements for one or more of the non-defaulting Initial
Purchasers, or any other Initial Purchasers, to purchase all, but not less than
all, of the Defaulted Securities in such amounts as may be agreed upon and upon
the terms herein set forth; if, however, the Representative shall not have
completed such arrangements within such 24-hour period, then:

(a) if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Notes to be purchased hereunder, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers, or

(b) if the number of Defaulted Securities exceeds 10% of the aggregate principal
amount of the Notes to be purchased hereunder, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or the
Company, except as provided in Section 10 hereof.

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement, either the Representative or the Company shall have the right to
postpone the Closing Date for a period not exceeding seven days in order to
effect any required changes in the Pricing Disclosure Package and the Final
Memorandum or in any other documents or arrangements. As used herein, the term
“Initial Purchaser” includes any person substituted for an Initial Purchaser
under this Section.

 

-27-



--------------------------------------------------------------------------------

Section 14. Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to (i) Deutsche
Bank Securities Inc., 60 Wall Street, New York, New York 10005, Attention:
Corporate Finance Department; if sent to the Company, shall be mailed or
delivered to the Company at Great Lakes Dredge & Dock Company, 2122 York Road,
Oak Brook, IL 60523, Attention: Jonathan W. Berger; with a copy to Neal,
Gerber & Eisenberg LLP, 2 North LaSalle Street, Chicago, Illinois 60602,
Attention: Ross Emmerman.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

Section 15. Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company, the Guarantors and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained; this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Company and the Guarantors contained in Section 9 of
this Agreement shall also be for the benefit of any person or persons who
control the Initial Purchasers within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act and (ii) the indemnities of the Initial
Purchasers contained in Section 9 of this Agreement shall also be for the
benefit of the directors of the Company and the Guarantors, their respective
officers and any person or persons who control the Company or any Guarantor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act.
No purchaser of Securities from the Initial Purchasers will be deemed a
successor because of such purchase.

Section 16. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

 

-28-



--------------------------------------------------------------------------------

Section 17. No Advisory or Fiduciary Responsibility. The Company and the
Guarantors acknowledge and agree that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, (ii) in connection therewith and with the process
leading to such transaction each Initial Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company or any Guarantor,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Company or any Guarantor with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company or any
Guarantor on other matters) or any other obligation to the Company except the
obligations expressly set forth in this Agreement and (iv) the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company and each Guarantor agrees that it will not claim that
any Initial Purchaser has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to the Company or any Guarantor, in
connection with such transaction or the process leading thereto.

Section 18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 19. Integration. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

 

-29-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company and the Initial
Purchasers.

 

Very truly yours,   GREAT LAKES DREDGE & DOCK CORPORATION   By:  

/s/ Bruce J. Biemeck

    Name:   Bruce J. Biemeck     Title:   President and Chief Financial Officer
  GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited liability company  
By:  

/s/ Bruce J. Biemeck

    Bruce J. Biemeck, President, Chief Financial Officer and Treasurer   DAWSON
MARINE SERVICES COMPANY, a Delaware corporation   By:  

/s/ Bruce J. Biemeck

    Bruce J. Biemeck, Senior Vice President, Chief Financial Officer and
Treasurer   GREAT LAKES CARIBBEAN DREDGING, INC., a Delaware corporation   By:  

/s/ Bruce J. Biemeck

    Bruce J. Biemeck, Senior Vice President, Chief Financial Officer and
Treasurer

 

-30-



--------------------------------------------------------------------------------

  NASDI HOLDINGS CORPORATION, a Delaware Corporation   By:  

/s/ Bruce J. Biemeck

   

Bruce J. Biemeck, Vice President,

Chief Financial Officer and Treasurer

  FIFTY-THREE DREDGING CORPORATION, a New Jersey corporation   By:  

/s/ Bruce J. Biemeck

    Bruce J. Biemeck, Treasurer

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

DEUTSCHE BANK SECURITIES INC. By:  

/s/ Nicholas Hayes

  Name:   Nicholas Hayes   Title:   Managing Director By:  

/s/ Chris Blum

  Name:   Chris Blum   Title:   Director MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED By:  

/s/ Michael Grimes

  Name:   Michael Grimes   Title:   Director

 

-31-



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchaser

   Principal Amount of Notes  

Deutsche Bank Securities Inc.

   $ 150,000,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     87,500,000   

Lazard Capital Markets LLC

     12,500,000           

Total

   $ 250,000,000           



--------------------------------------------------------------------------------

SCHEDULE 2

Subsidiaries of the Company

 

Name

  

Jurisdiction of Incorporation or Formation

Great Lakes Dredge & Dock Company, LLC*    Delaware Dawson Marine Services
Company*    Delaware Great Lakes Caribbean Dredging, Inc.*    Delaware NASDI
Holdings Corporation*    Delaware Fifty-Three Dredging Corporation*    New
Jersey Great Lakes Dredge & Dock Co. Brasil Ltda.    Brazil Lydon Dredging &
Construction Co. Ltd.    Canada Great Lakes Dredge & Dock (Bahamas) Ltd.   
Bahamas GLDD Mexicana, S. de R.L. de C.V.    Mexico NASDI, LLC    Delaware
Yankee Environmental Services, LLC    Delaware

 

* Indicates that the Subsidiary is a Guarantor under the Agreement.



--------------------------------------------------------------------------------

SCHEDULE 2(b)

Equity Interests and Joint Ventures

 

(1) The Company has an equity interest in the following joint ventures:

A. Amboy Aggregates Joint Venture

 

(2) Fifty-Three Dredging Corporation owns 50% of the membership interests of
Lower Main Street Development, LLC, a New Jersey limited liability company.

 

(3) Amboy Aggregates Joint Venture owns 50% of the membership interests of New
York Sand and Stone, LLC, a New York limited liability company.

 

-2-



--------------------------------------------------------------------------------

ANNEX A

Supplement Dated January 25, 2011 to

Preliminary Offering Memorandum Dated January 18, 2011 of

$250,000,000

LOGO [g142579g69j17.jpg]

Great Lakes Dredge & Dock Corporation

7.375% Senior Notes due 2019

This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum. The information in this Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933 and are
being offered only to (1) “qualified institutional buyers” as defined in Rule
144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.

Unless otherwise indicated, terms used but not defined herein have the meaning
assigned to such terms in the Preliminary Offering Memorandum.

 

Aggregate Principal Amount:    $250,000,000 Gross Cash Proceeds to the Issuer:
   $250,000,000 Title of Securities:    7.375% Senior Notes due 2019 Final
Maturity Date:    February 1, 2019 Issue Price:    100.000% plus accrued
interest, if any, from January 28, 2011 Coupon:    7.375% Yield to Maturity:   
7.375% Spread to Treasury Security:    440 bps Benchmark:    2.75% UST due
February 15, 2019



--------------------------------------------------------------------------------

Interest Payment Dates:    February 1 and August 1 First Interest Payment Date:
   August 1, 2011 Optional Redemption:    The notes will be redeemable at the
option of the Issuer, in whole or in part, at any time on and after February 1,
2015 at the redemption prices (expressed as a percentage of principal amount)
set forth below, plus accrued and unpaid interest thereon, if any, to the
redemption date, if redeemed during the twelve-month period beginning on
February 1 of the years indicated below:

 

Date

   Price     2015    103.688%   2016    101.844%   2017 and thereafter   
100.000%  

 

   At any time prior to February 1, 2015, the Issuer may redeem the notes, in
whole or in part upon not less than 30 nor more than 60 days’ prior notice
mailed by first-class mail to the registered address of each holder of notes or
otherwise delivered in accordance with the procedures of DTC, in cash, at a
redemption price equal to 100% of the principal amount of the notes redeemed
plus the Applicable Premium as of, and accrued and unpaid interest, if any, to
the date of redemption (the “Redemption Date”), subject to the rights of the
holders of record on the relevant record date to receive interest due on the
relevant interest payment date.    “Applicable Premium” means, with respect to
any note on any Redemption Date, the greater of:    (1) 1.0% of the principal
amount of such note; and    (2) the excess, if any, of (a) the present value at
such Redemption Date of (i) the redemption price of such note at February 1,
2015 (such redemption price being set forth in the table appearing above under
the caption “Optional Redemption”), plus (ii) all required interest payments due
on such note through February 1, 2015 (excluding accrued but unpaid interest to
the Redemption Date), computed using a discount rate equal to the Treasury Rate
as of such Redemption Date plus 50 basis points; over (b) then outstanding
principal amount of such note.

 

-2-



--------------------------------------------------------------------------------

   “Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
business days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to February 1, 2015;
provided, however, that if the period from the Redemption Date to February 1,
2015 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used. Optional Redemption with Equity Proceeds:    In addition, up to 35% of the
notes will be redeemable by the Issuer before February 1, 2014 at a price equal
to 107.375% of their principal amount. Change of Control:    101% Initial
Purchasers:   

Deutsche Bank Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Lazard Capital Markets LLC

Trade Date:    January 25, 2011 Settlement Date:    January 28, 2011 (T+3)
Distribution:    144A with registration rights as set forth in the Preliminary
Offering Memorandum

 

-3-



--------------------------------------------------------------------------------

CUSIP/ISIN Numbers:    144A CUSIP: 390607 AA7    144A ISIN: US390607AA75   
Regulation S CUSIP: U39023 AD5    Regulation S ISIN: USU39023AD58 Trustee:   
Wells Fargo Bank, National Association Other Information:    On January 24,
2011, the Issuer and certain of its subsidiaries entered into an amendment to
its bonding agreement with Travelers Casualty and Surety Company of America. The
amendment was entered into to, among other things, permit the Issuer to incur up
to $250 million of debt as part of a refinancing of the Issuer’s $175 million
principal amount senior subordinated notes due December 2013. The amendment also
provides that if the Issuer’s outstanding credit exposure under its senior
credit facility exceeds $25 million, then at Travelers’ request the Issuer is
required to provide Travelers with $20 million of additional collateral (in cash
or an irrevocable letter of credit, at the Issuer’s discretion). In addition,
the Issuer is required to grant Travelers a first priority security interest in
such additional collateral in accordance with the terms and conditions of the
Issuer’s intercreditor agreement.

The information presented in the Preliminary Offering Memorandum is deemed to
have changed to the extent affected by the changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the offering memorandum for a complete description.

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act of 1933,
and outside the United States solely to non-U.S. persons as defined under
Regulation S.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction where the
offering is prohibited, where the person making the offer is not qualified to do
so, or to any person who cannot legally be offered the securities.

 

-4-



--------------------------------------------------------------------------------

ANNEX B

Form of Neal, Gerber & Eisenberg LLP Opinion

We are of the opinion that:

 

1. The Company is a corporation existing and in good standing under the General
Corporation Law of the State of Delaware.

 

2. The Company has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Pricing
Disclosure Package and the Final Memorandum.

 

3. The Company is qualified as a foreign corporation to transact business and is
in good standing in those states set forth on Exhibit A hereto.

 

4. Each domestic Subsidiary that is a corporation is existing and in good
standing under the laws of the jurisdiction of its incorporation, has the
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Pricing Disclosure Package and the
Final Memorandum and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction listed opposite its name
on Exhibit B hereto; all of the issued and outstanding capital stock of each
Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and, to our knowledge, is owned by the Company, directly or
through Subsidiaries.

 

5. Each domestic Subsidiary that is a limited liability company is existing and
in good standing under the laws of the jurisdiction of its formation, has the
limited liability company power and authority to own, lease and operate its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Final Memorandum and is duly qualified as a foreign limited
liability company to transact business and is in good standing in each
jurisdiction listed on Schedule B hereto; all of the issued and outstanding
limited liability company interests of each Subsidiary that is a limited
liability company have been duly authorized and validly issued and, to our
knowledge, other than NASDI, LLC and Yankee Environmental Services LLC, are
owned by the Company, directly or through Subsidiaries.

 

6. The Company and each Guarantor has the corporate or limited liability company
power to execute, deliver and perform its obligations under the Purchase
Agreement and to consummate the transactions contemplated hereby. The Purchase
Agreement has been duly authorized, executed and delivered by the Company and
each Guarantor.



--------------------------------------------------------------------------------

7. The Company and each Guarantor has the corporate or limited liability company
power to execute, deliver and perform its obligations under the Indenture. The
Indenture has been duly authorized by the Company and each Guarantor, and
constitutes the valid and legally binding agreement of the Company and each
Guarantor, enforceable against the Company and each Guarantor in accordance with
its terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

 

8. The Company has all corporate power and authority to execute, deliver and
perform its obligations under the Notes. The Indenture is in form sufficient for
qualification under the TIA. The Notes are in the form contemplated by the
Indenture, have been duly authorized, executed and delivered by the Company and
constitute the valid and binding obligations of the Company, enforceable against
the Company in accordance with their terms and will be entitled to the benefits
of the Indenture, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

 

9. The Company has all requisite corporate power to authorize and issue the
Exchange Notes and the Private Exchange Notes and the issuance of the Exchange
Notes and the Private Exchange Notes has been duly authorized by the Company.
Each of the Exchange Notes and the Private Exchange Notes, when and if executed,
issued and delivered in accordance with the terms of the Registration Rights
Agreement and the Indenture (assuming the due authorization, execution and
delivery of the Indenture by the Trustee and due authentication and delivery of
the Exchange Notes and the Private Exchange Notes by the Trustee in accordance
with the Indenture), and authenticated by the Trustee in the manner provided in
the Indenture, will be a valid and binding obligation of the Company entitled to
the benefits of the Indenture, enforceable against the Company in accordance
with its terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

 

10. The Guarantees have been duly and validly authorized, executed and delivered
by each Guarantor and constitute valid and binding obligations of each Guarantor
entitled to the benefits of the Indenture, enforceable against the Guarantors in
accordance with their terms, except that the enforcement thereof may be subject
to the Enforceability Exceptions.

 

11. The guarantees of the Exchange Notes and the Private Exchange Notes have
been duly and validly authorized by each Guarantor and, when executed by each of
the Guarantors and when the Exchange Notes and Private Exchange Notes are duly
executed and delivered against payment therefor and are authenticated by the
Trustee in accordance with the provisions of the Indenture, such guarantees of
the Exchange Notes and Private Exchange Notes will have been duly executed,
issued and delivered and will constitute valid and binding obligations of each
Guarantor entitled to the benefits of the Indenture, enforceable against the
Guarantors in accordance with their terms, except that the enforcement thereof
may be subject to the Enforceability Exceptions.

 

-2-



--------------------------------------------------------------------------------

12. The Company and each Guarantor has the corporate or limited liability
company power to execute, deliver and perform its obligations under the
Registration Rights Agreement. The Registration Rights Agreement has been duly
authorized by the Company and each Guarantor and, when duly executed and
delivered by the Company and each Guarantor (assuming the due authorization,
execution and delivery thereof by the Initial Purchasers), will constitute the
valid and legally binding agreement of the Company and each Guarantor,
enforceable against the Company and each Guarantor in accordance with its terms,
except that the enforcement thereof may be subject to the Enforceability
Exceptions.

 

13. The Notes, the Guarantees and the Exchange Notes and the guarantees thereof
and the Registration Rights Agreement conform in all material respects to the
descriptions thereof contained in the Pricing Disclosure Package and the Final
Memorandum.

 

14. The statements in the Pricing Disclosure Package and the Final Memorandum
under the captions “Certain United States Federal Income Tax Considerations”
fairly present and summarize, in all material respects, the matters referred to
therein.

 

15. To our knowledge, there are no legal or governmental proceedings pending or
threatened against the Company or any of the Guarantors that are required to be
disclosed in the Pricing Disclosure Package and the Final Memorandum, other than
those disclosed therein, or that seek to restrain, enjoin or prevent the
consummation of or otherwise challenge the issuance or sale of the Notes or the
consummation of the other transactions described in the Pricing Disclosure
Package and the Final Memorandum under the caption “Use of Proceeds.”

 

16. The execution and delivery of the Purchase Agreement, the Indenture, the
Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Notes to the Initial Purchasers) will not (i) violate the
Certificate of Incorporation or Bylaws of the Company or the certificate of
incorporation or bylaws (or similar organizational document) of any of the
Guarantors, (ii) assuming compliance with all applicable state securities or
“blue sky” laws and assuming the accuracy of the representations and warranties
of the Initial Purchasers in Section 8 of the Purchase Agreement, contravene any
statute or governmental rule or regulation which, in our experience, is normally
applicable both to general business corporations that are not engaged in
regulated business activities and to transactions of the type contemplated by
the Purchase Agreement (except that we express no opinion in this clause (ii) as
to compliance with any disclosure requirement or any prohibition against fraud
or misrepresentation), or (iii) breach, or result in a default under, any
existing obligation of the Company or any subsidiary under any indenture,
mortgage, deed of trust, loan agreement, credit agreement or other material
agreement or instrument filed or included as an exhibit to the Company’s annual
report on Form 10-K for the year ended December 31, 2009. Notwithstanding the
foregoing, certain of these agreements contain financial covenants and tests and
we have not undertaken or attempted to independently apply any of those
covenants or tests and express no opinion with respect to such covenants and
tests.

 

-3-



--------------------------------------------------------------------------------

17. To our knowledge, no consent, approval, authorization or order of any
governmental authority is required for the issuance of the Notes to the Initial
Purchasers or the consummation by the Company of the other transactions
contemplated by the Purchase Agreement, except for such consents, approvals,
authorizations or orders (i) as have been obtained or made and are in full force
and effect, or (ii) the failure of which to obtain would not, individually or in
the aggregate, have a Material Adverse Effect or materially impede the ability
of the Company to consummate the transactions contemplated by the Purchase
Agreement or perform its obligations thereunder.

 

18. None of the Company or its Guarantors is, or immediately after the sale of
the Notes and the application of the proceeds from such sale (as described in
the Pricing Disclosure Package and the Final Memorandum under the caption “Use
of Proceeds”) will be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

19. No registration under the Act of the Notes is required for the sale of the
Notes to the Initial Purchasers as contemplated by the Purchase Agreement or in
connection with the initial resale of the Notes by the Initial Purchasers in
accordance with Section 8 of the Purchase Agreement, and prior to the
commencement of the Exchange Offer (as defined in the Registration Rights
Agreement) or the effectiveness of the Shelf Registration Statement (as defined
in the Registration Rights Agreement), the Indenture is not required to be
qualified under the TIA. We express no opinion, however, as to when or under
what circumstances any Notes initially sold by the Initial Purchasers may be
reoffered or resold.

 

20. Assuming the Company uses the proceeds of the Notes solely for the purposes
identified in the Pricing Disclosure Package and the Final Memorandum under the
caption “Use of Proceeds,” neither the consummation of the transactions
contemplated by the Purchase Agreement nor the sale, issuance, execution or
delivery of the Notes will violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

-4-



--------------------------------------------------------------------------------

We have participated in the preparation of the Pricing Disclosure Package and
the Final Memorandum and have participated in conferences with representatives
of the Company, representatives of the independent accountants of the Company,
you and your representatives and counsel during which disclosures in the Pricing
Disclosure Package and the Final Memorandum and related matters were discussed,
and have reviewed such other documents as we deemed appropriate.

Based upon our procedures identified above (relying as to factual matters upon
the certificates and statements of officers of the Company), our understanding
of applicable law and the experience we have gained in our practice thereunder,
we can advise you that nothing has come to our attention that has caused us to
conclude that (a) the Pricing Disclosure Package, at the Time of Execution,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or (b) the Final
Memorandum, as of its date and as of the date hereof, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

This letter does not consider or cover, and we do not express any view or belief
with respect to, any financial statements or supporting schedules (or any notes
to any such statements) or other financial or statistical information or data
included or incorporated by reference in (or omitted from) the Pricing
Disclosure Package or the Final Memorandum.

 

-5-



--------------------------------------------------------------------------------

ANNEX C

Form of Winston & Strawn, LLP Opinion

We have acted as special counsel to Great Lakes Dredge & Dock Corporation, a
Delaware corporation (the “Company”), in connection with that certain Purchase
Agreement dated January 25, 2011 (the “Purchase Agreement”) by and among the
Company, the Company’s subsidiaries listed on Schedule 2 thereto (the
“Guarantors”) and the several initial purchasers named in Schedule 1 thereto
(the “Initial Purchasers”) for whom you are acting as representatives (the
“Representatives”), relating to the offer and sale of up to $250,000,000
aggregate principal amount of its 7.375% Senior Notes due 2019 (the “Notes”),
which are to be issued under an indenture (the “Indenture”) to be dated as of
January 28, 2011 by and among the Company, the Guarantors and Wells Fargo Bank
National Association, as Trustee (the “Trustee”). This opinion letter is
delivered to you at the request of the Company pursuant to Section 7(a)(ii) of
the Purchase Agreement. Capitalized terms used herein, but not otherwise defined
herein, shall have the meanings ascribed to such terms in the Purchase
Agreement.

In rendering the opinions set forth herein, we have examined: (i) the Final
Purchase Agreement; (ii) the Company’s preliminary offering memorandum dated
January 18, 2011 (the “Preliminary Offering Memorandum”); (iii) the Pricing
Supplement dated January 25, 2011 (the “Pricing Supplement,” together with the
Preliminary Offering Memorandum, the “Pricing Disclosure Package”); and (iv) the
indenture under which the Notes are to be issued (the “Indenture”).

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Company and such agreements,
certificates of public officials, certificates of officers or representatives of
the Company and others, and such other agreements, documents, instruments,
certificates and records, and such matters of law, as we have deemed necessary
or appropriate as a basis for the opinions set forth below.

In rendering the opinions expressed below, we have, with your consent, assumed
the legal capacity of all natural persons signing documents and that the
signatures of persons signing all documents in connection with which this
opinion letter is rendered are genuine, all documents submitted to us as
originals or duplicate originals are authentic and all documents submitted to us
as copies, whether certified or not, conform to authentic original documents. We
have, with your consent, also assumed and relied upon the accuracy and
completeness of all certificates and other statements, documents, records,
financial statements and papers reviewed by us, and the accuracy and
completeness of all representations, warranties, confirmations, schedules and
exhibits contained in the Purchase Agreement, the Pricing Disclosure Package,
and the Indenture, with respect to the factual matters set forth therein.



--------------------------------------------------------------------------------

In making our examination of documents executed by parties, we have assumed
that: (1) such parties are duly organized, validly existing and in good standing
under the laws of all jurisdictions where they were organized and where they are
conducting their businesses or otherwise required to be so qualified; (2) such
parties have full power and authority to execute, deliver and perform their
respective obligations under such documents; (3) all such documents have been
duly authorized by such parties; (4) all such documents have been duly executed
and delivered by such parties; and (5) such documents constitute the valid and
binding obligations of each such party thereto; enforceable against each such
party in accordance with their respective terms.

As to any facts material to the opinions and beliefs expressed herein that we
did not independently establish or verify, we have relied upon oral or written
statements and representations of officers and other representatives of the
Company and others.

Except as expressly set forth herein, we have not undertaken any independent
investigation, examination or inquiry to determine the existence or absence of
any facts (and have not caused the review of any court file or indices), and no
inference as to our knowledge concerning any facts should be drawn as a result
of the limited representation undertaken by us.

Based upon the foregoing and subject to the qualifications, limitations and
comments stated herein, we are of the opinion that:

 

1. The execution and delivery of the Purchase Agreement by the Company and the
consummation of the transactions contemplated thereby by the Company do not
violate the Dredging Act, the Jones Act, the Shipping Act of 1916, the vessel
documentation laws set forth in Chapter 121 of Title 46 of the United States
Code, or government regulations issued pursuant to such Acts and laws
(collectively, the “Maritime Laws”) applicable to the Company.

 

2. The statements in the Pricing Disclosure Package under the captions “Risk
Factors,” “Competitive Strengths,” “Competition,” and “Government Regulations,”
regarding the Jones Act and the Maritime Laws, insofar as such statements
constitute summaries of the Maritime Laws, constitute an accurate summary of
such matters described therein in all material respects.

The opinions expressed herein are based upon and are limited to the Maritime
Laws, and we express no opinion with respect to the laws of any state or any
other jurisdiction or political subdivision.

Our opinions set forth in this letter are based upon the facts in existence and
laws in effect on the date hereof, and we expressly disclaim any obligation to
update our opinions herein, regardless of whether changes in such facts or laws
come to our attention after the delivery hereof.

 

-2-



--------------------------------------------------------------------------------

This opinion letter is solely for the benefit of the addressees hereof in
connection with the execution and delivery of the Purchase Agreement. No
attorney-client relationship exists or has existed by reason of our preparation,
execution and delivery of this opinion letter to any addressee hereof or other
person or entity except for the Company. In permitting reliance hereon by any
person or entity other than the Company, we are not acting as counsel for such
other person or entity and have not assumed and are not assuming any
responsibility to advise such other person or entity with respect to the
adequacy of this opinion letter for its purposes. This opinion letter may not be
relied upon in any manner by any other person and may not be disclosed, quoted,
filed with a governmental agency or otherwise referred to without our prior
written consent.

 

-3-